EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Merrick on 9/15/2021.

The application has been amended as follows: 

	In claim 1, line 4:
	Delete “overlapping the non-display area”,
	Insert –a plurality of signal pads overlapping the non-display area-.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-11 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a display device comprising:
a substrate comprising a display area and a non-display area;
an insulating layer disposed on the substrate;
a plurality of signal pads overlapping the non-display area and disposed on a plurality of contact holes defined in the insulating layer, respectively; and 
an electronic component comprising a plurality of driving bumps electrically connected to the signal pads, respectively,
wherein a first portion of a first driving bump of the driving bumps is disposed on a first signal pad of the signal pads, and
wherein a second portion of the first driving bump is disposed on a portion of the insulating layer not overlapping with the first signal pad. 
The closest prior art by Shin (US 2017/0317153 A1) discloses a display device comprising:  a substrate comprising a display area and a non-display area; an insulating layer disposed on the substrate; and an electronic component comprising a plurality of driving bumps electrically connected to the signal pads.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J LEE/Primary Examiner, Art Unit 2624